DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US 4,848,113) in view of McGinn et al (US 5,492,194).
Regarding claim 1, Parks discloses a spare wheel catcher in a vehicle (10, fig 1), comprising: 
a base (12, fig 1) adapted to be connected on a rear differential (21, fig 1), wherein the base includes a support (19, fig 1) extending along a longitudinal direction of the vehicle at an assembled position and a connection member (20, fig 3); and 
a catcher plate (14, fig 1) connected with a first end (near 15, fig 2) of the support, wherein the catcher plate forms an obtuse angle (seen in fig 1) with a forward moving direction of the vehicle.

a spare wheel catcher (seen in fig 1) including: 
a base (12, fig 1); a catcher plate (14, fig 1) connected with the base, wherein the catcher plate forms an obtuse angle (seen in fig 2) with a forward moving direction of the vehicle and a main surface (seen in fig 2) of the catcher plate faces a rear (seen in fig 1) of the vehicle; and 
wherein, when the spare wheel moves forward during a rear impact, the spare wheel catcher contacts a spare wheel (17, fig 1) mounted in the vehicle to cause the spare wheel to rotate around a transverse axis of the vehicle along with the spare wheel catcher and the rear differential such that a speed of a spare wheel movement is reduced.

Parks does not discloses a rear differential.
However, McGinn et al. teach a rear differential (36, fig 1) to be connected with a rear axle of the vehicle; a base (38, fig 1) connected to the rear differential.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a spare wheel catcher in a vehicle, such as that disclosed by Parks to have a rear differential to be connected with a rear axle of the vehicle as taught by McGinn et al. in order to reduce the vibrations in the rear of vehicle.




Regarding claim 3, Parks further discloses the connection member of the base is a flat plate (seen in fig 3) and includes a plurality of assemble holes (30, FIG 3), and the support protrudes from an upper surface of the connection member.

Regarding claim 8, Parks also discloses the base includes a support (19, fig 1) extending along a longitudinal direction of the vehicle and a connection member (20, fig 3) and wherein the support has a first end and a second end closer to a front of the vehicle than the first end, and the catcher plate is connected with the first end of the support.

Regarding claim 10, Parks furthermore discloses the connection member of the base is a flat plate (seen in fig 3), and the support protrudes from an upper surface of the connection member.

Regarding claim 14, Parks furthermore discloses the main surface of the catcher plate is parallel to a plane (seen in fig 1) passing through a central axis of the rear axle or is in a plane passing through a central axis of the rear axle.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US 4,848,113) in view of Kubota (US 8,567,543).
Regarding claim 15, Parks discloses a vehicle, comprising: 
a spare wheel (17, fig 1) mounted underneath a rear frame (11, fig 2) of the vehicle and disposed behind the rear differential; and 
a spare wheel catcher (seen in fig 1) including: 
a base (12, fig 1) connected to the rear differential, and a catcher plate (14, fig 1) connected with the base, wherein a main surface (seen in fig 1) of the catcher plate forms an obtuse angle (seen in fig 1) with a forward moving direction of the vehicle and faces a rear (seen in fig 1) of the vehicle; 
wherein the main surface of the catcher plate at least partially overlaps with a front side (seen in fig 1) of the spare wheel at a height direction (seen in fig 1), and wherein the spare wheel catcher contacts the spare wheel when the spare wheel moves forward during a rear impact (seen in fig 2), and a longitudinal movement of a spare wheel is transferred into a rotation around an axis at a transverse direction of the vehicle when 

Parks does not discloses a rear differential and a fuel tank disposed in front of the rear axle.
However, McGinn et al. teach a rear differential (36, fig 1) to be connected with a rear axle of the vehicle.
In addition, Kubota et al. teach a fuel tank disposed in front of the rear axle; wherein the front side of the spare wheel at least partially overlaps with a rear surface of the fuel tank.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a spare wheel catcher in a vehicle, such as that disclosed by Parks to have a rear differential and a fuel tank disposed in front of the rear axle as taught by Kubota et al. in order to reduce the vibrations in the rear of vehicle.

	
Regarding claim 16, Parks discloses the spare wheel is disposed to have an angle to a vehicle floor (see in fig 1).

Regarding claim 17, Parks discloses the main surface of the catcher plate is positioned in a plane passing through a central axis (see in fig 1) of the rear axle and the plane has the obtuse angle to the forward moving direction of the vehicle.


 
Regarding claim 19, Parks discloses the base includes a support (19, fig 1) extending a longitudinal direction of the vehicle and a connection member connected to a housing of the rear differential (seen in fig 2), and wherein the support has a first end and a second end closer to a front of the vehicle than the first end, and the catcher plate is connected with the first end of the support.

Allowable Subject Matter
Claims 4-6, 11-13 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi et al. teach rear body structure.  Kasiwazaki et al. disclose a rear bumper. Farooq et al. disclose a spare tire lift.  Kobukata et al. disclose battery protection structure.    

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612